                                   1

                                   2

                                   3

                                   4

                                   5                                     UNITED STATES DISTRICT COURT
                                   6                                  NORTHERN DISTRICT OF CALIFORNIA
                                   7
                                         JOSHUA GODFREY,                                   Case No. 20-03617 BLF (PR)
                                   8
                                                            Petitioner,                    ORDER OF DISMISSAL
                                   9
                                                    v.
                                  10

                                  11     UNKNOWN,
                                                           Respondent.
                                  12
Northern District of California
 United States District Court




                                  13

                                  14            Petitioner, a California state prisoner, filed a pro se petition for a writ of habeas
                                  15   corpus under 28 U.S.C. § 2254. Dkt. No. 1. The Court dismissed the petition with leave
                                  16   to amend on May 5, 2021. Dkt. No. 20. Petitioner was directed to file an amended
                                  17   petition no later than twenty-eight days from the date of the order, such that an amended
                                  18   petition was due by June 2, 2021. Id. at 2. Petitioner was advised that failure to file a
                                  19   timely response in accordance with the order would result in the dismissal of this action
                                  20   without prejudice and without further notice to Petitioner. Id.
                                  21            The deadline has long since passed, and Petitioner has failed to file an amended
                                  22   petition and has had no further communication with the Court. Accordingly, this matter is
                                  23   DISMISSED without prejudice.
                                  24            IT IS SO ORDERED.
                                  25   Dated: __July 2, 2021________                        ________________________
                                  26
                                                                                            BETH LABSON FREEMAN
                                                                                            United States District Judge
                                  27   Order of Dismissal
                                       P:\PRO-SE\BLF\HC.20\03617Godfrey_dism.docx
                                  28
